DETAILED ACTION
Advisory Action
	The proposed amendments, filed on 06/25/2021, after a final rejection, mailed on 04/15/2021, will not be entered because the amendments raise new issues that would require further search / consideration.
	Specifically, applied amendments to claim 1 have been incorporated new limitations which have not been previously defined regarding claimed “a fractional lobe processor”; newly added limitations to claim 1 such as “wherein the barrel for conveying, mixing, granulating, and drying”.
	Therefore, amendments have incorporated new terminology and features which previously have not been defined regarding claimed “a fractional lobe processor”. 
Relevant References
Through updating the conducted prior art search, under the allotted time and guidance given for AFCP 2.0, the following references were found that seem to be applicable for the rejection of the claimed subject matter.
R. D. Reinhart et al. (US 3,458,321)
Reinhart et al. (US ‘321) disclose a method for continuously mixing, cooking and extruding food products in which the food material is subjected to high compressive and shearing forces in order to raise the temperature and thereby cook the material. The compressive force are then released to flash moisture from and thereby cool and partially dry the cooked material which is then extruded. (See figures 1 and 2)
The mixing can take place by the usual methods or preferably the mixing can be accomplished by introducing the solids and liquid into the input (12) of a twin screw cooking apparatus (13).
	The feed end of each of the augers (14 and 16) located in the feed zone A is of intermediate diameter. The flights (19 and 21) of the feed section A of each of the augers are pitched to move the food ingredients toward a transition section in zone B as the material or ingredients are being mixed.
mixing feed section A is utilized for insuring that the ingredients are thoroughly mixed to produce a homogeneous mass of material which is suitable for further processing.
The flights 19 and 21 of the feed section A of each of the augers are pitched to move the food ingredients toward a transition section in zone B as the material or ingredients are being mixed. In the transition zone B, the pressure applied to the ingredients is increased due to the fact that the flights 31 and 32 in the transition zone are more shallow thus forcing the ingredients into a smaller space between the Rights.
The transition section is immediately followed by a cooking section in zone C in which the root diameter (33 and 34) respectively of augers (14 and 16) is substantially increased thus reducing the space between flights (36 and 37).
The lower portion of the range will involve products which are not desired in the puffed condition. The higher range will include products where some puffing will occur but in each case, the high and lower range, there will be some drying which takes place in the devolatilization zone (D).
	Therefore, as to claim 1, Reinhart et al. (US ‘321) teach a fractional lobe processor comprising a. a barrel with heating and cooling means having two parallel intersecting bores of equal diameter; b. a shaft coupled with a plurality of screw elements (33, 34) to form a screw within each bore, wherein the screws are intermeshing, and wherein the screws (33, 34) form at least four zones (A, B, C, D) within the barrel for conveying, mixing (A), granulating (B), and drying (C and D), the zones comprising i. an intake zone for receiving a input blend; ii. a granulation zone (B) for granulating the input blend; iii. a drying zone (C, D) for drying the wet granules; iv. a discharge zone for discharging the granules; wherein the granulation zone is located before the discharge zone and after the intake zone.


Thomas (US 2016/0257087) 
Thomas (US ‘087) disclose a wet grain drying method for preparing wet grain include supplying a first screw with wet grain; transferring the wet grain from the first screw to the second screw; and reducing the water content in the grain by applying a vaporization process. (See paragraph [0012] and [0091])
Thomas (US ‘087) teaches one or more of the extruders can be configured to carry out one or more of the following exemplary functions, such as compressing, dehydrating, drying, heating, vaporizing, transporting, mixing, shearing, cooking, cooling, pumping, and shaping. (See paragraph [0042])
Thomas (US ‘087) discloses using multiple extruder units connected in parallel, series, or both can enable simultaneous multiple drying stages, the combination of the treated material at different stages, and splitting the treated material into two or more drying or discharge paths. (See paragraph [0058])
Thomas (US 9,897,375) 
Thomas (US ‘375) discloses a method for producing the distiller grain pellets by a plurality of liquids having at least two different boiling points; a dryer comprising an elongated housing having an inlet end and a discharge end, and the inlet end configured to receive a treated material for drying; at least two screws provided within the housing and extending between the inlet end and the discharge end, the at least two screws configured to apply a compressive force to the treated material to assist with drying the treated material as the at least two screws rotate and move the treated material longitudinally along the at least two screws to produce a dried product. (See column 14, lines 63-67, and column 19, lines 55-64) 
Thomas (US 8,287,268) 
Thomas (US ‘268) discloses a method for producing a high density compact liverstock feed from a loose granular material, comprising: a heating zone, a compression zone, and a cooling zone; the heating zone comprises at least one heater and at least one screw compression dryer: the screw compression dryer comprising an elongated housing having an inlet end and a for drying; a continuous rotatable screw provided within the housing and extending between the inlet end and the discharge end, the screw has a diameter which increases in dimension in a direction away from said inlet end for increasing a compressive force applied to the treated material to assist with drying as the treated material as the screw rotates and moves the treated material longitudinally along the screw. (See column 11, lines 59-67 and column 12, lines 1-15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1743                                                                                                                                                                                            	07/07/2021